RESOLUCIÓN
La Secretaria del Tribunal, Hon. Aida Ileana Oquendo Graulau, ha presentado su renuncia al cargo, efectiva el 29 de febrero de 2016, para comenzar a desempeñarse como Jueza Superior del Tribunal de Primera Instancia a partir del 1 de marzo de 2016.
Para evitar que ese puesto quede vacante, y en aras de promover una transición ordenada que propicie la estabili-dad de los trabajos en el Tribunal Supremo, se designa al Ledo. Juan Ernesto Dávila Rivera como Secretario de este Tribunal. Este ejercerá las funciones propias del cargo y cualquier otra función que le asigne el Tribunal. La presente designación será efectiva el 1 de marzo de 2016 cuando se lleve a cabo el juramento de toma de posesión de su cargo.

Publíquese inmediatamente.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez hace constar la siguiente expresión, a la cual se unió la Jueza Asociada Oronoz Rodríguez:
La Juez Asociada Rodríguez Rodríguez disiente del curso de acción tomado por una mayoría de este Tribunal. Dado que la figura del Juez Presidente es la encargada de dividir los tra-bajos de este Foro, estimo que lo que procedía era esperar el nombramiento de éste con tal de otorgarle la debida deferen-cia en el proceso de nombramiento y selección del Secretario de este Tribunal. Ante todo, el proceder apresurado de la ma-yoría impide que el próximo Juez Presidente o Jueza Presi-denta intervenga en el nombramiento de una persona indispensable en el funcionamiento y la tramitación de recursos en este Tribunal.
*635La Jueza Presidenta Señora Fiol Matta no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo